t c memo united_states tax_court joseph nachman petitioner v commissioner of internal revenue respondent docket no filed date joseph nachman pro_se brian condon for respondent memorandum findings_of_fact and opinion colvin judge respondent determined that for petitioner is liable for a deficiency in federal_income_tax of dollar_figure and additions to tax of dollar_figure for failure to timely file under sec_6651 and dollar_figure for negligence under sec_6653 after concessions the issues for decision are whether petitioner's transfer of dollar_figure to swirl inc swirl in date was a loan or a contribution_to_capital we hold that it was a loan whether based on our holding that petitioner lent dollar_figure to swirl petitioner may deduct as a bad_debt dollar_figure as respondent contends dollar_figure as petitioner contends or some other amount we hold that petitioner may deduct the amount that swirl owed petitioner less the amount that petitioner owed swirl on date whether petitioner is liable for the addition_to_tax for failure_to_file under sec_6651 we hold that he is section references are to the internal_revenue_code in effect for the year in issue rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found a petitioner petitioner lived in new york city when he filed the petition petitioner received a bachelor of science degree in economics from the wharton school at the university of pennsylvania in larry nachman is petitioner's brother respondent concedes that petitioner is not liable for the addition_to_tax for negligence for b swirl inc swirl was incorporated in south carolina on date swirl's sales and executive offices were in new york city swirl owned percent of the voting_stock of swirl sales inc swirl sales and easley realty co easley swirl sales was incorporated in new york easley was incorporated in south carolina swirl and swirl sales designed manufactured and distributed women's robes loungewear and intimate apparel which were sold to specialty stores in the united_states canada japan great britain germany france and the middle east c petitioner's employment by and percent ownership of swirl petitioner began to work in the sales and executive offices of swirl in petitioner became assistant to the president in vice president in and executive vice president and co-chief executive officer in petitioner and his brother began to manage swirl in petitioner and his brother each acquired percent of swirl's stock in petitioner became swirl's president and co-chief executive officer in almost all of petitioner's income from to was from swirl petitioner and his brother obtained a 50-percent-undivided interest in the easley plant and a 40-percent-undivided interest in ware place at a date not specified in the record the easley plant and ware place are parcels of land and facilities in south carolina in petitioner and his brother bought swirl's main manufacturing and distribution facility for dollar_figure facility purchase petitioner and his brother each executed a purchase_money_mortgage for dollar_figure the purchase money mortgages required petitioner and his brother to pay interest for the first years and to repay the principal over years petitioner and his brother rented the facility to swirl petitioner's share of swirl's rental payments was about dollar_figure per year starting in swirl's net sales and net profits losses were as follows fiscal_year net sales net profits loss dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number in date petitioner lent dollar_figure to swirl the date loan was subordinated to the claims of all swirl creditors swirl paid about dollar_figure of interest each year to petitioner on this loan in swirl ended its licensing agreement with bill tice one of its designers as a result swirl had losses shortly after swirl ended the bill tice agreement swirl introduced the oscar de la renta product line under a business plan it designed to eliminate the losses d swirl's line of credit with chemical bank in the mid-1980's swirl had a dollar_figure million line of credit with chemical bank which was secured_by swirl's trade accounts_receivable machinery and equipment swirl had borrowed dollar_figure million against its line of credit by date in date chemical bank became unhappy with swirl as a customer chemical bank believed that swirl was not meeting the standards chemical bank set for its borrowers chemical bank froze swirl's line of credit in date at that time swirl had serious financial difficulties and needed the line of credit for working_capital lack of working_capital precluded swirl from buying enough raw materials and filling orders swirl began to lose money chemical bank told swirl in date that it no longer wanted to have swirl as a customer and wanted another lender to assume the dollar_figure million line of credit chemical bank had a workout division which handled loans it made to companies that were financially troubled the workout division tried to maximize chemical bank's recovery on loans by liquidating the loans or by taking other steps the workout division generally did not help borrowers find new financing it concentrated on trying to get borrowers to repay the loans chemical bank transferred swirl's account to its workout division in date swirl needed about dollar_figure million to operate but only had enough collateral to secure a dollar_figure million loan swirl sought debt financing from five lenders but was not successful no lender would lend swirl dollar_figure million without additional collateral from swirl or a capital infusion from chemical bank in date swirl hired financo inc financo a subsidiary of shearson lehman brothers inc to find a buyer or investor for swirl financo found neither e chemical bank and swirl's new financing_arrangement the new agreement in date chemical bank told swirl that it was willing to continue to lend funds to swirl if its financing_arrangement could be restructured swirl and chemical bank executed a new financing agreement new agreement on date which gave swirl a revolving line of credit secured_by percent of the net amount of its receivables about dollar_figure million of the old line of credit was replaced by two promissory notes payable to chemical bank the promissory notes required swirl to pay eight quarterly installments of dollar_figure starting on date and interest at a rate of percent higher than chemical bank's prime rate the promissory notes were secured_by swirl's accounts receivables machinery and equipment and the cash_surrender_value of its officers' life_insurance as part of restructuring swirl's debt chemical bank required petitioner to grant a dollar_figure million lien on his personal_residence chemical bank reduced the amount of the lien to dollar_figure in date chemical bank also required petitioner and his brother to make dollar_figure available to swirl as working_capital petitioner's transfer of dollar_figure to swirl in date petitioner and his brother borrowed dollar_figure from nathan addelstone addelstone not identified in the record in date they executed a second mortgage on the easley plant and ware place as collateral petitioner borrowed dollar_figure from jack lehman lehman in date on date petitioner transferred2 dollar_figure to swirl in exchange for two promissory notes this amount included dollar_figure from petitioner's one-half share of the addelstone loan and dollar_figure from the lehman loan swirl agreed to pay interest of prime plu sec_2 ½ percent monthly starting on date and to make a balloon payment of the principal on date the notes were subordinated to the claims of swirl's other creditors also on date petitioner's brother transferred dollar_figure the other half of the addlestone loan to swirl by using the terms transfer or advance we do not intend to characterize the transaction as debt or equity swirl used the dollar_figure for working_capital swirl reported the transaction as a loan from stockholders in its financial statements dated date date and date swirl paid interest to petitioner quarterly swirl paid about dollar_figure in interest on the notes from date to date in date petitioner and swirl changed the maturity_date on the notes from april to date later they changed the maturity_date from september to date f petitioner and his brother's resignation from and sale of swirl sale of swirl on date swirl swirl sales easley chemical bank petitioner and petitioner's brother agreed to restructure some of swirl's debt to chemical bank shortly thereafter chemical bank told petitioner that it wanted to end its lending relationship with swirl swirl hired anthony gasson gasson in date to arrange new debt financing for swirl gasson specialized in finding buyers and lenders for troubled companies swirl hired joseph santalarsci santalarsci an investment banker in date to find a buyer for swirl petitioner and his brother resigned from swirl in date in date santalarsci and gasson sought offers to buy swirl in date four parties offered to buy swirl the three rejected offers i appel corp offered to buy some of swirl's assets l g strelecki on behalf of a company to be incorporated as l g strelecki associates offered to assume some of swirl's liabilities in exchange for specific assets the shearson group offered to assume some of swirl's liabilities in exchange for specific swirl assets swirl rejected these offers the accepted offer on date the sandhurst co sandhurst offered to acquire substantially_all of swirl's assets and liabilities swirl accepted sandhurst's offer new swirl inc new swirl was incorporated and bought swirl's assets in date new swirl's shareholders were sandhurst venture fund-i l p whitby santalarsci company and t g capital inc new swirl did not buy any swirl stock or assume swirl's liabilities to petitioner or his brother petitioner did not sue to recover any unpaid interest or principal on the notes from swirl g petitioner's tax_return jeffrey elias elias a certified_public_accountant at weinick sanders company was petitioner's accountant he prepared petitioner's tax_return elias discussed the return with petitioner before completing it elias estimated petitioner's losses from swirl elias filed a request to extend the time to file petitioner's tax_return to date form petitioner estimated on the form_4868 that he had no additional tax_liability for on date petitioner requested an extension of time to file his return to date which respondent granted elias expected petitioner to receive a refund for in calculating petitioner's potential tax_liability elias concluded that petitioner owed swirl dollar_figure dollar_figure that petitioner owed to swirl from the facility purchase minus dollar_figure that swirl owed to petitioner from the date loan he also concluded that petitioner was entitled to deduct a bad_debt_loss of dollar_figure dollar_figure transferred to swirl minus dollar_figure h petitioner's financial records petitioner was involved in a divorce proceeding from date to date he gave his financial records to the law firm which represented him after the divorce proceeding ended petitioner stored his financial records and other personal belongings petitioner found the financial records in date petitioner filed his return on date he deducted dollar_figure for his bad_debt to swirl petitioner claimed a dollar_figure refund respondent refunded that amount to petitioner on date opinion a whether the dollar_figure petitioner transferred to swirl was debt or equity background and contentions of the parties petitioner transferred dollar_figure to swirl on date he deducted dollar_figure of that amount as a bad_debt on his return sec_166 respondent determined and contends that the dollar_figure payment was a capital_contribution whether a payment to a corporation is a contribution_to_capital or a loan is a question of fact 262_f2d_512 2d cir affg tcmemo_1958_8 the substance and not the form of the transaction controls 293_us_465 160_f2d_885 2d cir affg 4_tc_1158 we apply special scrutiny because petitioner transferred the funds in issue to his closely_held_corporation 398_f2d_694 3d cir the factors we consider in deciding whether payments to a corporation are debt or equity include a the name given to the certificate evidencing the indebtedness b whether there is a fixed maturity_date c whether the party providing the fund sec_3 respondent concedes that if the dollar_figure is debt petitioner may claim a business_bad_debt deduction under sec_166 can enforce payment d the source of the payments e whether the party providing the funds is given an increased participation in management f the intent of the parties g whether the corporation is adequately capitalized h whether interest is paid i whether the corporation can obtain loans from outside lenders j the extent to which the corporation uses the advance to acquire capital assets k whether shareholders provide funds in proportion to their stock interests l whether the business repaid the amount advanced when due and m whether the business’ obligation to repay the advance is subordinated to other creditors 778_f2d_769 n 11th cir 97_tc_579 74_tc_476 63_tc_790 no single factor controls 326_us_521 462_f2d_712 5th cir affg tcmemo_1970_182 georgia-pacific corp v commissioner supra 59_tc_436 see also american-lafrance-foamite corp v commissioner tcmemo_1959_101 affd 284_f2d_723 2d cir factors favoring petitioner a name given to the certificate evidencing the indebtedness respondent concedes that petitioner's transfer of dollar_figure to swirl has all the formal indicia of a loan eg swirl gave two promissory notes that provided for the payment of interest in exchange for the transfer swirl treated the transfer as a loan on its financial statements and tax_return and petitioner reported swirl's payments as interest_income on his tax returns this factor suggests that the transfer was a loan b whether the party providing the funds can enforce payment a definite obligation to repay an advance suggests that it is a loan american offshore inc v commissioner supra pincite petitioner had the right to enforce payments on the notes if any payment was past due petitioner could accelerate the payments due on the notes and collect those amounts and any remaining principal this factor suggests that the transfer was a loan c whether there is a fixed maturity_date the absence of a fixed maturity_date suggests that a transfer is equity american offshore inc v commissioner supra pincite swirl’s promissory notes included a fixed maturity_date however respondent points out petitioner agreed to delay the maturity_date of the notes from april to date and then to date respondent cites 50_tc_236 affd 406_f2d_288 2d cir for the proposition that the delay in the maturity_date shows petitioner had no desire to protect his interest as a creditor suggesting that the transfer was equity in ambassador apartments inc the taxpayers transferred assets to a corporation in exchange for stock and a promissory note id pincite the note required monthly payments of principal and interest for years and payment of the balance due after years id the taxpayer and corporation later agreed to relieve the corporation of its obligation to pay principal and interest for years id we held that this modification showed that the transfer was equity id pincite the facts here are different from those in ambassador apartments petitioner and swirl changed the maturity_date there was no obligation to amortize principal we believe that petitioner was interested in protecting his rights as a creditor this factor suggests that the transfer was a loan d source of the payments if repayment of principal or interest is required only if the corporation has earnings the advance is more likely to be equity 464_f2d_394 5th cir american offshore inc v commissioner supra pincite the notes required swirl to pay petitioner interest each month and to pay the principal on date the note did not make repayment of principal or interest dependent upon swirl having earnings this factor suggests that the transfer was a loan e whether the party providing the funds is given an increased participation in management a taxpayer's payment is more like equity if in exchange for it the taxpayer is given an increased right to participate in management american offshore inc v commissioner supra pincite petitioner's transfer of dollar_figure did not increase his right to participate in swirl's management this factor suggests that the transfer was a loan f intent of the parties the intent of the parties may show whether a transfer of funds was debt or equity ambassador apartments inc v commissioner supra pincite if a corporation does not make required_payments or a shareholder does not enforce his or her right to receive payments an advance appears more like equity than debt id petitioner testified that he and swirl intended the transfer to be a loan swirl treated the notes as debt on its financial statements and federal_income_tax returns petitioner reported swirl's payments as interest_income on his tax returns respondent points out that petitioner did not sue swirl or new swirl to recover amounts due under the notes respondent contends that this fact and the fact that swirl did not repay the principal_amount of the note show that petitioner's transfer was equity we disagree petitioner testified that he did not want to spend money and effort in a futile attempt to collect another reason for not suing was to avoid problems with chemical bank chemical bank set the terms by which sandhurst acquired swirl gasson testified that if petitioner had insisted that swirl or new swirl repay amounts due on the notes chemical bank would have not agreed to the sale to sandhurst after examining all the facts ie how petitioner and swirl treated the advance on financial statements and tax returns and that petitioner did not sue on the notes we conclude that swirl and petitioner intended the advance to be loan this factor suggests that the transfer was a loan g whether the borrower is adequately capitalized an advance to a corporation is more likely to be equity if the corporation is thinly capitalized 248_f2d_399 2d cir remanding tcmemo_1956_137 american offshore inc v commissioner t c pincite to calculate a debt to equity ratio we compare a corporation’s total liabilities to its stockholders' equity 748_f2d_1365 9th cir revg tcmemo_1983_120 the difference between assets and liabilities is stockholders' equity bauer v commissioner supra pincite no specific ratio_of_debt_to_equity determines whether a corporation is adequately capitalized 40_tc_932 n we have held that debt to equity ratios of to american offshore inc v commissioner supra pincite to creston corp v commissioner supra pincite and to ambassador apartments v commissioner supra pincite showed that an advance was equity in bauer v commissioner supra pincite the u s court_of_appeals for the ninth circuit held that debt to equity ratios ranging from to to almost to did not show that advances were equity in 232_f2d_118 2d cir the u s court_of_appeals for the second circuit held that a debt to equity ratio of dollar_figure to did not show that advances were equity swirl's debt to equity ratios were as follows year liabilities equity debt-equity_ratio dollar_figure dollar_figure dollar_figure to big_number big_number dollar_figure to big_number big_number dollar_figure to big_number big_number dollar_figure to big_number big_number dollar_figure to this chart is based on audited fiscal yearend swirl financial statistics based on an unaudited mid-fiscal-year swirl balance_sheet respondent contends that swirl’s debt to equity ratio was to on date even if respondent's computation is proper these ratios do not establish that petitioner’s transfer to swirl was equity this ratio is consistent with holdings that the transfer was a loan h whether interest is paid a shareholder's failure to insist on receiving interest may show that his or her relationship to the corporation is more like that of a shareholder than a creditor american offshore inc v commissioner supra pincite see also 730_f2d_634 11th cir affg tcmemo_1982_314 the promissory notes swirl exchanged for petitioner's dollar_figure advance required swirl to make monthly interest payments based on an interest rate of prime plu sec_2 ½ percent starting on date swirl paid interest to petitioner quarterly swirl paid a substantial amount of interest on the notes respondent contends that the advance was equity because from date to date swirl paid interest to petitioner quarterly instead of monthly and because swirl paid petitioner less than the full amount of the interest it owed on the notes respondent concedes that swirl paid petitioner about two-thirds or three-fourths of the interest it owed petitioner even though swirl paid only quarterly and did not pay all required_interest we believe that petitioner was concerned about and did receive a substantial amount of interest this factor suggests that the transfer was a loan i the extent to which the advance is used to acquire capital assets an advance is more like equity if it is used to acquire capital assets estate of mixon v united_states f 2d pincite swirl used the dollar_figure transferred by petitioner and his brother as working_capital this factor suggests that the transfer was a loan factors which are neutral a whether an outside lender would have lent funds to the corporation when the advance was made if an outside source would not lend funds to a corporation when funds are advanced by a shareholder the advance is more likely to be equity estate of mixon v united_states f 2d pincite american offshore inc v commissioner supra pincite if the shareholder's advance was made under terms that are far more speculative than an outside lender would accept the advance is likely to be a loan in name only fin hay realty co v united_states f 2d pincite 89_tc_816 respondent contends that no reasonable lender would lend money to swirl when petitioner made the dollar_figure advance because swirl had losses in of the fiscal years before petitioner made the advance in chemical bank wanted to end its lending relationship with swirl and swirl had a working_capital shortfall which created losses of about dollar_figure million from date to date respondent also points out that five potential lenders refused to replace chemical bank as swirl's creditor respondent contends that this shows that swirl could not borrow funds from an outside source when petitioner transferred the dollar_figure in date we disagree first swirl had a profit in the year preceding the year petitioner made the advance at issue second in date chemical bank told swirl that it would not require swirl to find new financing in date chemical bank executed the new agreement with swirl the execution of the new agreement shows that swirl could continue to borrow funds from an outside lender however the new agreement with chemical bank required petitioner and his brother to provide dollar_figure of working_capital to swirl petitioner has not shown that an outside lender would have provided funds to swirl under the same terms as were accepted by petitioner and his brother because swirl could borrow funds when petitioner made the advance but not under the same terms we conclude that this factor is neutral b whether shareholders provide funds in proportion to their stock interest an advance is more likely to be equity if it is proportionate to the shareholder's stock ownership segel v commissioner supra pincite a sharply disproportionate ratio between a stockholder's percentage stock holdings and debt however may indicate that the advance is debt american offshore inc v commissioner t c pincite 30_tc_563 petitioner and his brother each held percent of swirl's stock petitioner advanced dollar_figure and his brother advanced dollar_figure the dollar_figure is about percent of dollar_figure dollar_figure plus dollar_figure petitioner's advance was neither proportionate nor sharply disproportionate to his share of swirl stock this factor is neutral factors which favor respondent a whether the loan is subordinated to other obligations if repayment of an advance is subordinated to claims of other creditors it is more likely to be equity american offshore inc v commissioner supra pincite ambassador apartments inc v commissioner t c pincite creston corp v commissioner t c pincite n the notes petitioner received from swirl were subordinated to the interests of chemical bank this factor suggests that the transfer was equity b whether swirl repaid the amount advanced when due subsequent payment history may show whether the recipient of an advance intended to repay it when it was made american offshore inc v commissioner supra pincite see 322_f2d_725 3d cir affg tcmemo_1962_132 279_f2d_657 9th cir affg 31_tc_938 this could be the case if it appears that the recipient of the transfer treats an obligation to repay the transfer as less bona_fide than its other obligations such as for example if the recipient of the funds paid other expenses or made other_payments to the person providing the funds while not repaying the advance at issue swirl did not pay petitioner the principal on the notes and new swirl did not assume petitioner's dollar_figure advance as a liability even though it bought swirl’s assets and assumed most of its liabilities this factor suggests that the transfer was equity conclusion while no single factor controls according to the preponderance_of_the_evidence we hold that petitioner's dollar_figure advance was debt b the amount of petitioner’s bad_debt deduction for petitioner's calculation elias calculated petitioner's bad_debt deduction by netting the face amounts of the facility purchase mortgage the date loan and the dollar_figure date loan elias first subtracted dollar_figure the amount of the date loan which swirl was required to pay petitioner from dollar_figure the face_amount of the facility purchase mortgage which petitioner owed to swirl the parties agree that if the advance is debt it became worthless in yielding dollar_figure that petitioner owed to swirl he then subtracted the remaining dollar_figure from the dollar_figure yielding dollar_figure petitioner deducted dollar_figure for his bad_debt from swirl respondent's calculation respondent and petitioner used the same three transactions to calculate petitioner’s bad_debt deduction however respondent used loan balances from a date balance_sheet respondent used the dollar_figure balance on the facilities mortgage that petitioner owed to swirl respondent subtracted the dollar_figure balance on the date loan that swirl owed to petitioner yielding dollar_figure that petitioner owed to swirl respondent subtracted dollar_figure from petitioner’s date dollar_figure loan to swirl yielding dollar_figure thus respondent contends that if petitioner had a bad_debt then petitioner may deduct only dollar_figure analysis the following compares petitioner’s and respondent’s computations petitioner apparently made a dollar_figure error which he has not explained transaction facilities mortgage date loan date loan net amount owed to petitioner petitioner’s calculation dollar_figure big_number big_number respondent’s calculation dollar_figure big_number big_number big_number big_number we disagree with both parties’ calculations in part because they used improper amounts for the facilities mortgage and the date loan we disagree with petitioner’s calculation because petitioner used the original face amounts of the loans we disagree with respondent’s calculation because respondent used balances on date the parties should have used the balances on date we would conclude that petitioner might deduct as a bad_debt for the net amount of the balances on date of the facilities mortgage date loan and date loan if the record included those amounts however it does not petitioner has the burden_of_proof on this issue rule a 290_us_111 thus we limit petitioner's deduction to dollar_figure c whether petitioner is liable for the addition_to_tax for failure_to_file respondent determined that petitioner is liable for the addition_to_tax under sec_6651 for not timely filing his tax_return a taxpayer is not liable for this addition_to_tax if he or she shows that the failure_to_file was due to reasonable_cause and not willful neglect sec_6651 reasonable_cause means that the taxpayer exercised ordinary business care and prudence but could not timely file the return sec_301_6651-1 proced admin regs petitioner contends that he had reasonable_cause for not filing by date because he did not have his financial records until date we have held that an illness which kept taxpayers from their records was reasonable_cause for late filing hayes v commissioner tcmemo_1967_80 however here petitioner did not claim illness or similar reason for not having his records rather he testified that his records were in storage in a room about feet high feet wide and feet long packed with furniture and boxes he looked for the box but did not find it until he moved everything out of the storage area in date he had his records in storage since date petitioner did not explain why there was a 3-month delay between when he found his records date and when he filed his return date petitioner contends that he had reasonable_cause for not filing earlier because he believed that he would get a refund we have held that a taxpayer's failure to timely file a return because he or she believed no taxes were due is not reasonable_cause under sec_6651 colbert v commissioner tcmemo_1992_30 worm v commissioner tcmemo_1980_481 armaganian v commissioner tcmemo_1978_305 fox v commissioner tcmemo_1975_64 lowe v commissioner tcmemo_1955_150 we hold that petitioner is liable for the addition_to_tax for failure to timely file his tax_return to reflect the foregoing and concessions decision will be entered under rule
